CRIST, Judge.
Husband appeals a pendente lite order in his dissolution case granting wife $80 per week maintenance and $800 for her attorney fees.
*132The trial court has broad discretion in pendente lite orders in a dissolution case. In re the Marriage of Newman, 601 S.W.2d 632, 633[1] (Mo.App.1980). An appeal should not be taken unless there is a clear abuse of such discretion. Knauss v. Knauss, 425 S.W.2d 713, 716[1] (Mo.App.1968). We find no such abuse in this case.
The judgment of the trial court is supported by substantial evidence, does not erroneously apply the law, and is not against the weight of the evidence. Newman, 601 S.W.2d at 633[1]. No error of law appears. An extended opinion would have no precedential value. Rule 84.16(b).
GARY M. GAERTNER, P.J., and REINHARD, J., concur.